                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:15-CR-00250-RJC
 USA                                              )
                                                  )
     v.                                           )                 ORDER
                                                  )
 MATEO MERAZ (1)                                  )
                                                  )

          THIS MATTER is before the Court on the defendant’s pro se motion for the return of

seized property, pursuant to Fed. R. Crim. 41(g), (Doc. No. 90), and the government’s response,

(Doc. No. 92).

          The defendant seeks the return of a Mac Pro laptop computer, a hard drive unit, and a

Samsung cellphone seized at the time of his arrest. (Doc. No. 90: Motion at 1). The government

intended to return the items when the convictions of all co-defendants became final, (Doc. No.

77: Response at 1), even though the defendant stipulated to their forfeiture in his plea agreement,

(Doc. No. 41 at ¶ 9). However, the government now reports the items are at issue in a pending

criminal investigation in another district. (Doc. No. 92 at 1). Thus, the Court finds that the

instant motion is premature.

          IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 90), is

DENIED without prejudice to be re-filed, if necessary, when the items are no longer needed for

the pending criminal investigation.

 Signed: October 29, 2018
